*1615Appeal from a judgment of the Erie County Court (Michael E Pietruszka, J.), rendered June 6, 2011. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a misdemeanor, and vehicular manslaughter in the second degree.
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is otherwise affirmed.
Same memorandum as in People v Flagg (107 AD3d 1613 [2013]). Present — Centra, J.P., Peradotto, Sconiers, Valentino and Whalen, JJ.